Execution Copy

 

AMENDMENT NO. 1 TO

AMENDED AND RESTATED OPERATING AGREEMENT

OF BLUEGREEN/BIG CEDAR VACATIONS, LLC

a Delaware limited liability company

THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED OPERATING AGREEMENT OF
BLUEGREEN/BIG CEDAR VACATIONS, LLC (this “Amendment”), dated as of October 1,
2010, is made and entered into by and among those Persons identified on Exhibit
A to this Amendment (the “Members”).

W I T N E S S E T H

WHEREAS, Bluegreen/Big Cedar Vacations, LLC, a Delaware limited liability
company (the “Company”), is currently governed by that certain Amended and
Restated Operating Agreement of Bluegreen/Big Cedar Vacations, LLC, dated as of
December 31, 2007 (the “Existing Agreement”), for the purpose of setting forth
the understandings and agreements of the Members with respect to the
organization and operation of the Company and the scope and conduct of its
business, including its development of the Timeshare Projects;

WHEREAS, the Company has acquired or will acquire the 109 Acres Property (as
defined herein) for the purposes of the construction and development of the 109
Acres Property Timeshare Project (as defined herein), and the Company has
acquired or will acquire some or all of the Paradise Point Property (as defined
herein) for the purposes of the construction and development of the Paradise
Point Timeshare Project (as defined herein); and

WHEREAS, in connection with the acquisitions of the 109 Acres Property and the
Paradise Point Property, and the construction and development of the 109 Acres
Timeshare Project and the Paradise Point Timeshare Project, the Members now
desire to amend the Existing Agreement on the terms and conditions set forth
herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and the mutual promises contained herein, the
Members hereby agree to amend the Existing Agreement as follows:

1.         Definitions. Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed thereto in the Existing Agreement, as amended
hereby.

 

 

2.

Amendments to Section 1.8 and Modification of Other Terms.

 

2.1.            The definition of “Red Rock Bluff Property” set forth in Section
1.8(II) of the Existing Agreement is hereby deleted, amended and restated in its
entirety, as follows, and inserted in its appropriate location within Section
1.8 based upon alphabetical order:

 

“Long Creek Ranch Property” means that certain property, more particularly
described in Exhibit C hereto and incorporated herein by this reference,
purchased by the Company for the development of the Long Creek Ranch Timeshare
Project.

 

1

 

CH\1167130.6

--------------------------------------------------------------------------------



2.2.            The definition of “Red Rock Bluff Timeshare Project” set forth
in Section 1.8(JJ) of the Existing Agreement is hereby deleted, amended and
restated in its entirety, as follows, and inserted in its appropriate location
within Section 1.8 based upon alphabetical order:

 

“Long Creek Ranch Timeshare Project” means that certain timeshare project to be
developed on the Long Creek Ranch Property by the Company in accordance with the
terms of the Agreement.

 

2.3.            The following definitions are hereby inserted in Section 1.8 of
the Existing Agreement, in their appropriate locations based upon alphabetical
order:

 

“109 Acres Property” means that certain property, more particularly described in
Exhibit H hereto, purchased by the Company for the development of the 109 Acres
Timeshare Project.

 

“109 Acres Timeshare Project” means that certain timeshare project to be
developed on the 109 Acres Property by the Company in accordance with the terms
of the Agreement.

 

“Paradise Point Property” means (i) that certain property, more particularly
described in Exhibit I-1 hereto, purchased by the Company for the development of
the Paradise Point Timeshare Project; and (ii) to the extent and at such time
(if any) as it is acquired by the Company, Building 8 of the Paradise Point
Resort, as more particularly described on Exhibit I-2 hereto.

 

“Paradise Point Timeshare Project” means that certain timeshare project to be
developed on the Paradise Point Property by the Company in accordance with the
terms of the Agreement.

 

2.4.            The definition of “Business Property” contained in Section
1.8(N) of the Existing Agreement is hereby deleted and amended and restated in
its entirety as follows:

 

“Business Property” means all property, assets and interests (whether real or
personal, tangible or intangible) owned or held from time to time by the
Company, including without limitation the Big Cedar Timeshare Property, the Long
Creek Ranch Property, the 109 Acres Property and the Paradise Point Property.

 

2.5.            The definition of “Marketing Agreement” contained in Section
1.8(Z) of the Existing Agreement is hereby deleted and amended and restated in
its entirety as follows:

 

2

 

CH\1167130.6

--------------------------------------------------------------------------------



“Marketing Agreement” means that certain Amended and Restated Marketing and
Promotions Agreement, dated as of December 31, 2007, by and among Bass Pro,
Inc., BCLLC, Bluegreen, the Company and the other parties thereto, as the same
may be amended from time to time.

 

2.6.            The definition of “Timeshare Projects” contained in Section
1.8(LL) of the Existing Agreement is hereby deleted and amended and restated in
its entirety as follows:

 

“Timeshare Projects” means collectively the Big Cedar Timeshare Project, the
Long Creek Ranch Timeshare Project, the 109 Acres Timeshare Project, and the
Paradise Point Timeshare Project, together with such other Resort Interest
Programs as may be owned, developed and sold by the Company from time to time.

 

2.7.            All references in the Existing Agreement to the term “Red Rock
Bluff Property” are hereby deleted and replaced with the term “Long Creek Ranch
Property”.

 

2.8.            All references in the Existing Agreement to the term “Red Rock
Bluff Timeshare Project” are hereby deleted and replaced with the term “Long
Creek Ranch Timeshare Project”.

 

2.9.            All references in the Existing Agreement to the term “Red Rock
Bluff Business Plan” are hereby deleted and replaced with the term “Long Creek
Ranch Business Plan”.

 

2.10.          All references in this Amendment and in the Existing Agreement to
the term “Agreement” shall refer to the Existing Agreement, as amended hereby
and from time to time.

 

3.         Amendment to Section 1.9. Section 1.9 of the Existing Agreement is
hereby amended as follows:

 

 

3.1.

The following line is hereby deleted from Section 1.9:

 

Red Rock Bluff Business Plan

6.9(B)(1)

 

3.2.            The following lines are hereby inserted in Section 1.9, in their
appropriate locations based upon alphabetical order:

 

Long Creek Ranch Business Plan

6.9(B)(1)

109 Acres Business Plan

6.9(D)(1)

109 Acres Master Land Use and Development Plan

6.9(D)(8)

Paradise Point Business Plan

6.9(E)(1)

Paradise Point Master Land Use and Development Plan

6.9(E)(8)

 

 

3

 

CH\1167130.6

--------------------------------------------------------------------------------



4.         Update to Exhibit A. Exhibit A to the Existing Agreement is hereby
deleted, and amended and restated in its entirety by the Exhibit A attached to
this Amendment, which updates the Members’ Capital Accounts and Member Loan
amounts as of December 31, 2009.

 

5.         Amendment to Section 6.7. Section 6.7 of the Existing Agreement is
hereby amended as follows:

 

5.1.      Section 6.7(B) is hereby deleted and amended and restated in its
entirety as follows:

 

(B) Sell, lease, exchange, transfer, encumber or otherwise dispose of the Big
Cedar Timeshare Property, the Long Creek Ranch Property, the 109 Acres Property
or the Paradise Point Property (other than in the ordinary course of the
Business);

 

 

5.2.

Section 6.7(H) is hereby deleted and amended and restated in its entirety as
follows:

 

(H) Acquire any real estate or any interest therein (other than the Big Cedar
Timeshare Property, the Long Creek Ranch Property, the 109 Acres Property or the
Paradise Point Property), or acquire any other property or assets not related to
the Business;

 

6.         Amendments to Section 6.9. Section 6.9 of the Existing Agreement is
hereby amended as follows:

 

6.1.            The first sentence of Section 6.9 is hereby deleted and amended
and restated in its entirety as follows:

 

The Members shall cooperate in good faith to continue development of timeshare
units and amenities at the Big Cedar Timeshare Project and the Long Creek Ranch
Timeshare Project and will develop the Paradise Point Timeshare Project and the
109 Acres Timeshare Project, on such budgets and timelines, and to such
specifications, as provided herein and/or as otherwise agreed by the Members
(provided that the Management Committee shall have the authority to approve the
Annual Budget, Business Plan, and ordinary course of business deviations from
such budget and plan).

 

6.2.            The second line of Section 6.9(A)(2) is hereby amended to delete
the reference to “Ten Million Dollars ($10,000,000)” and to insert “Five Million
Dollars ($5,000,000)” in lieu thereof. The Members acknowledge that the
requirements set forth in Section 6.9(A)(2) of the Agreement (as amended hereby)
have not yet been fully satisfied, and reaffirm that such requirements are still
binding obligations of the Company and the Members, as applicable.

 

4

 

CH\1167130.6

--------------------------------------------------------------------------------



6.3.            The caption for Section 6.9(B) set forth in the Existing
Agreement is hereby deleted and replaced with the following: “Long Creek Ranch
Development”.

 

6.4.            Section 6.9(C) is hereby amended by deleting the phrase “the Big
Cedar Timeshare Project and Red Rock Bluff Timeshare Project” and replacing it
with the phrase “each of the Timeshare Projects”.

 

6.5.            The following is inserted as Section 6.9(D) and Section 6.9(E)
immediately following Section 6.9(C) of the Existing Agreement:
             (D)109 Acres Property Development.

 

                      (1) No later than December 31, 2010, the Members will
agree upon a business plan which forecasts the life of the 109 Acres Timeshare
Project (the “109 Acres Business Plan.”) The 109 Acres Business Plan will be
solely a projection, without representation or warranty, express or implied.

                      (2) Notwithstanding any other provision hereof to the
contrary, the 109 Acres Timeshare Project shall be developed in accordance with
the 109 Acres Business Plan.

                      (3) Schedule 6.9(D)(3) to this Amendment, which is hereby
inserted as Schedule 6.9(D)(3) to the Agreement, sets forth schedules of
expenses incurred by Bluegreen and BCLLC on or before the date hereof in
connection with the acquisition of the 109 Acres Property (the “109 Acres
Expenses”). The Company shall reimburse Bluegreen and BCLLC for the 109 Acres
Expenses incurred by Bluegreen and BCLLC, respectively, at the 109 Acres
Closing. All future expenses in respect to the acquisition, development, design
construction, operation, management, marketing and sale of the 109 Acres
Timeshare Project are the obligations of and shall be paid by the Company.

 

                      (4)Except as set forth in Sections 2.2(B) and 6.9(D)(3) no
Member shall be entitled to any reimbursement of any amounts expended in
connection with the acquisition, development, design construction, operation,
management, marketing and sale of the 109 Acres Timeshare Project unless all
Members have consented in writing, recognizing that Bluegreen may reimburse
itself for expenses incurred on behalf of the Company as provided in Section
2.7, so long as Bluegreen provides to BCLLC a monthly accounting of all such
reimbursements as required by Section 2.7.

 

                      (5)The Members and the Management Committee shall cause
the Company to develop and construct all amenities and facilities necessary to
support the full development of the 109 Acres Timeshare Project, in a design and
on a timeline consistent with the 109 Acres Business Plan or as otherwise agreed
upon by Bluegreen and BCLLC.

 

5

 

CH\1167130.6

--------------------------------------------------------------------------------



                      (6)The 109 Acres Timeshare Project shall be designed and
constructed so that the quality of the timeshare units are comparable in quality
to the existing villa units and cabins at the Big Cedar Timeshare Project.
                      (7)BCLLC shall have ultimate approval rights as to design
and construction of the 109 Acres Timeshare Project. The 109 Acres Timeshare
Project shall be completed as expeditiously as possible as agreed to by the
Members.                       (8)Bluegreen and BCLLC shall agree on a Master
Use and Development Plan for the 109 Acres Timeshare Project (the “109 Acres
Master Use and Development Plan.” The 109 Acres Master Use and Development Plan
shall initially be prepared by Bluegreen, at the expense of the Company, no
later than December 31, 2010. The 109 Acres Master Use and Development Plan
shall provide that the architectural design and product quality of the 109 Acres
Timeshare Project, which shall be consistent with and complementary to the
architectural and product quality of the existing Big Cedar Timeshare Project.
Within thirty (30) days of the final approval of the 109 Acres Master Use and
Development Plan, the Management Committee shall authorize and approve the form
of two Easement Agreements related to: (i) the use of Big Cedar Lodge amenities
by the occupants (whether owners, guests, tenants or exchange users) of the 109
Acres Timeshare Project; and (ii) the use of the 109 Acres Timeshare Project
amenities by the occupants of the Big Cedar Lodge; and, upon such approval,
recommend the same to the Members for their approval. Upon Member approval, such
Easement Agreements shall be filed and recorded at the direction of the
Management Committee and the Members.             (E)Paradise Point Property
Development.

 

                      (1) No later than December 31, 2010, the Members will
agree upon a business plan which forecasts the life of the Paradise Point
Timeshare Project (the “Paradise Point Business Plan.”) The Paradise Point
Business Plan will be solely a projection, without representation or warranty,
express or implied.

                      (2) Notwithstanding any other provision hereof to the
contrary, the Paradise Point Timeshare Project shall be developed in accordance
with the Paradise Point Business Plan.

                      (3) Schedule 6.9(E)(3) to this Amendment, which is hereby
inserted as Schedule 6.9(E)(3) to the Agreement, sets forth schedules of
expenses incurred by Bluegreen and BCLLC on or before the date hereof in
connection with the acquisition of the Paradise Point Property (the “Paradise
Point Expenses”). The Company shall reimburse Bluegreen and BCLLC for the
Paradise Point Expenses incurred by Bluegreen and BCLLC, respectively, at the
Paradise Point Closing. All future expenses in respect to the acquisition,
development, design construction, operation, management, marketing and sale of

 

6

 

CH\1167130.6

--------------------------------------------------------------------------------



the Paradise Point Timeshare Project are the obligations of and shall be paid by
the Company.

 

                      (4)Except as set forth in Section 2.2(B) and 6.9(E)(3), no
Member shall be entitled to any reimbursement of any amounts expended in
connection with the acquisition, development, design construction, operation,
management, marketing and sale of the Paradise Point Timeshare Project unless
all Members have consented in writing, recognizing that Bluegreen may reimburse
itself for expenses incurred on behalf of the Company as provided in Section
2.7, so long as Bluegreen provides to BCLLC a monthly accounting of all such
reimbursements as required by Section 2.7.

 

                      (5)The Members and the Management Committee shall cause
the Company to develop and construct all amenities and facilities necessary to
support the full development of the Paradise Point Timeshare Project, in a
design and on a timeline consistent with the Paradise Point Business Plan or as
otherwise agreed upon by Bluegreen and BCLLC.

 

                      (6)The Paradise Point Timeshare Project shall be designed
and constructed so that the quality of the timeshare units are comparable in
quality to the existing villa units and cabins at the Big Cedar Timeshare
Project.                       (7)BCLLC shall have ultimate approval rights as
to design and construction of the Paradise Point Timeshare Project. The Paradise
Point Timeshare Project shall be completed as expeditiously as possible.
                      (8)Bluegreen and BCLLC shall agree on a Master Use and
Development Plan for the Paradise Point Timeshare Project (the “Paradise Point
Master Use and Development Plan.” The Paradise Point Master Use and Development
Plan shall initially be prepared by Bluegreen, at the expense of the Company, no
later than December 31, 2010. The Paradise Point Master Use and Development Plan
shall provide that the architectural design and product quality of the Paradise
Point Timeshare Project, which shall be consistent with and complementary to the
architectural and product quality of the existing Big Cedar Timeshare Project.

 

7.         Amendment to Section 7.4. Section 7.4 of the Existing Agreement is
hereby amended by deleting the word “and” immediately prior to subsection (iv),
and inserting the following, immediately after sub-section (iv) and before the
term “(“Approved Agreements”)”:

 

and (v) management services to be provided to the timeshare owners’ associations
relating to the 109 Acres Timeshare Project and the Paradise Point Timeshare
Project

 

8.         Amendment to Section 7.6. Section 7.6(C)(1) of the Existing Agreement
is hereby deleted and amended and restated in its entirety as follows:

 

7

 

CH\1167130.6

--------------------------------------------------------------------------------



                      (1) Bluegreen agrees, on behalf of itself and its
Affiliates, that neither Bluegreen nor any of its Affiliates shall participate
directly or indirectly in the development, construction, ownership, sales,
franchise, license, financing, management or operation of, or enter into any
agreement regarding, any timeshare development, Resort Interest Program,
Fractional Interest Development or timeshare project that: (A) (i) is similar in
design to any of the Timeshare Projects; (ii) is similar in theme to any of the
Timeshare Projects; or (iii) contains (or will contain) timeshare estates or
interests (or portions thereof), units or other interests that are (or will be)
marketed or sold at a price equal to or greater than the least expensive
timeshare estates or interests (or portions thereof), units or other interests
marketed or sold at the Big Cedar Timeshare Property, the Long Creek Ranch
Property, the 109 Acres Property or the Paradise Point Property; and (B) which
is located or proposed to be located within the “Restricted Area.” “Restricted
Area” shall mean the area located within fifty (50) miles from any point of the
Big Cedar Timeshare Property, the Long Creek Ranch Property, the 109 Acres
Property or the Paradise Point Property.

 

9.         Amendment to Section 7.8. Section 7.8(A) of the Existing Agreement is
hereby deleted and amended and restated in its entirety as follows:

 

          (A)General. It is acknowledged by the Members that Bluegreen is in the
business of developing, marketing and selling Resort Interest Programs,
including timeshare projects. It is further acknowledged by the parties that
there may arise the occasion where Bluegreen may consider developing a timeshare
project based on the same concept as any of the Timeshare Projects at other
locations, which timeshare project will contain timeshare estates or interests
(or portions thereof), units or other interests that will be marketed or sold at
a price equal to or greater than the least expensive timeshare estates or
interests (or portions thereof), units or other interests marketed or sold at
the Big Cedar Timeshare Property, the Long Creek Ranch Property, the 109 Acres
Property or the Paradise Point Property (any such timeshare project, a “Proposed
Project”). Bluegreen agrees that, subject to the limitations set forth in this
Section 7.8, BCLLC shall have the exclusive, irrevocable and absolute right to
“Participate” (as defined below) with Bluegreen in the development of a Proposed
Project. A timeshare project shall be deemed to be based on the same concept as
any of the Timeshare Projects if it is founded upon an outdoor/wilderness/rustic
theme, utilizing lodges and/or cabins, and using similar materials and
architectural design. The right to “Participate” shall mean the right to
co-develop and/or provide marketing and promotional services as such
co-development or providing of services may be mutually agreed to by BCLLC on
the one hand, and Bluegreen on the other.

 

8

 

CH\1167130.6

--------------------------------------------------------------------------------



 

10.

Amendments to Section 7.10.

 

10.1.          Section 7.10(B) of the Existing Agreement is hereby amended by
deleting the phrase “at the Red Rock Bluff Timeshare Project” and replacing it
with the following phrase: “at the Long Creek Ranch Timeshare Project, the 109
Acres Timeshare Project and the Paradise Point Timeshare Project”.

 

10.2.          Section 7.10(D)(1)(i) of the Existing Agreement is hereby amended
by deleting the phrase “at the Big Cedar Timeshare Project and the Red Rock
Bluff Timeshare Project” and replacing it with the following phrase: “at the
Timeshare Projects”.

 

 

11.

New Section 7.12.

 

11.1.          The following is inserted as Section 7.12 immediately following
Section 7.11 of the Existing Agreement:

 

 

Section 7.12.

Non-Solicitation and No-Hire

(A)            Bluegreen and the Company agree that, so long as this Agreement
is effective, without the prior written consent of the BCLLC, neither Bluegreen,
the Company nor any of their respective representatives will solicit or cause to
be solicited the employment of, or employ, any person who is now or hereafter
employed by the BCLLC, provided, however, that Bluegreen and the Company may
solicit or cause to be solicited the employment of, or employ, any person whose
employment at BCLLC has terminated more than one year prior to such solicitation
or employment by Bluegreen or the Company.

(B)            BCLLC agrees that, so long as this Agreement is effective,
without the prior written consent of the Company or Bluegreen, as applicable,
neither BCLLC nor any of its representatives will solicit or cause to be
solicited the employment of, or employ, any person who is now or hereafter
employed by the Company or Bluegreen, provided, however, that BCLLC may solicit
or cause to be solicited the employment of, or employ, any person whose
employment at the Company or Bluegreen has terminated more than one year prior
to such solicitation or employment by BCLLC.

12.       Amendment to Section 10.1. Section 10.1 of the Existing Agreement is
hereby amended by deleting the phrase: “Attention: Toni Miller”.

 

 

13.

New Schedules and Exhibits.

 

13.1.          Schedule 2 to the Existing Agreement is hereby deleted, and
amended and restated in its entirety by the Schedule 2 attached to this
Amendment.

 

13.2.          Exhibit H to this Amendment is hereby inserted as Exhibit H to
the Agreement.

 

9

 

CH\1167130.6

--------------------------------------------------------------------------------



13.3.          Exhibits I-1 and I-2 to this Amendment are hereby inserted as
Exhibits I-1 and I-2 to the Agreement.

 

14.       Severability. If any provision of this Amendment, or the application
of any such provision to any Person or circumstance shall be held to be illegal,
invalid or unenforceable under present or future Laws effective during the term
hereof, the remainder of the Agreement, or the application of such provision to
any other Persons or circumstances, shall not be affected thereby and shall be
construed and enforced as if such illegal, invalid, or unenforceable provision
had never comprised a part hereof. In lieu of such illegal, invalid, or
unenforceable provision, there shall be added automatically as a part hereof a
provision as similar in terms to such illegal, invalid or unenforceable
provision, as may be possible and be legal, valid and enforceable.

 

15.       Exhibits and Schedules. Every exhibit and schedule attached to this
Amendment and referred to herein is incorporated in this Amendment by reference.

 

16.       Effect of Headings. Headings and captions contained in this Amendment
in no way define or limit the scope or intent of this Amendment.

 

17.       Governing Law. THIS AMENDMENT SHALL BE GOVERNED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REFERENCE TO ITS
INTERNAL CONFLICTS OF LAWS PRINCIPLES.

 

18.       Counterparts. This Amendment may be executed in one or more
counterparts, all of which shall be considered one and the same amendment, and
shall become effective when one or more counterparts shall have been signed by
each party and delivered to each other party. Facsimile, email and .pdf
signatures hereon shall, for all purposes, be considered originals.

 

19.       No Other Changes; Conflicts. Except as herein modified, the provisions
of the Existing Agreement shall remain unchanged and in full force and effect.
In the event of any conflict between the provisions of the Existing Agreement
and the provisions of this Amendment, the provisions of this Amendment shall
control.

 

[Remainder of Page Intentionally Left Blank]

 

10

 

CH\1167130.6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.

 

  BLUEGREEN VACATIONS UNLIMITED, INC.,   a Florida Corporation         By:    
Please Print Name:       Its:                       BIG CEDAR, L.L.C.,   a
Missouri limited liability company         By:       James A. Hagale    
President

 

 

CH\1167130

--------------------------------------------------------------------------------



Schedule 2

Approved Agreements

1.      Amended and Restated Marketing & Promotions Agreement dated as of
December 31, 2007, by and among BCLLC, Bluegreen, the Company, and the other
parties thereto, as amended by that certain Amendment No. 1 to Amended and
Restated Marketing and Promotions Agreement dated as of June 26, 2010 and that
certain Amendment No. 2 to Amended and Restated Marketing and Promotions
Agreement of even date herewith, as the same may be further amended from time to
time.

2.      Amended and Restated Operational Services and Integration Agreement,
dated as of December 31, 2007, by and among BCLLC, the Company, Big Cedar
Wilderness Club Condominium Association, Inc. (f/k/a Big Cedar Resort Club
Owners Association, Inc.) and Bluegreen Wilderness Club at Long Creek Ranch
Condominium Association, Inc., as amended pursuant to that certain First
Amendment to Amended and Restated Operational Services and Integration Agreement
of even date herewith, as the same may be further amended from time to time.

3.      Amended and Restated Servicing Agreement, dated as of December 31, 2007,
by and among Bluegreen Corporation, the Company and BCLLC, as amended pursuant
to that certain First Amendment to Amended and Restated Servicing Agreement of
even date herewith, as the same may be further amended from time to time.

4.      Amended and Restated Administrative Services Agreement, dated as of
December 31, 2007, by and among Bluegreen, the Company and BCLLC, as amended
pursuant to that certain First Amendment to Amended and Restated Administrative
Services Agreement of even date herewith, as the same may be further amended
from time to time.

5.      Easement Agreement by and among BCLLC and Three Johns Company (n/k/a
American Sportsman Holdings Co.) as Grantors, and the Company and the Big Cedar
Resort Club Owners Association, Inc. (n/k/a Big Cedar Wilderness Club
Condominium Association, Inc.) as Grantees, dated as of June 15, 2000, as
amended pursuant to that certain Amendment to Easement Agreement of even date
herewith, as the same may be further amended from time to time.

6.      Agreement and Limited Waiver, entered into as of February 18, 2010 but
effective as of May 1, 2009, by and among Bluegreen, BCLLC, and Bluegreen / Big
Cedar Vacations, LLC, as the same may be amended from time to time.

7.      Operational Services and Integration Agreement by and among BCLLC, the
Company and 109 Acres Timeshare Owners Association Inc. of even date herewith,
as the same may be amended from time to time.

8.      Tour Agreement by and among BCLLC, Bluegreen, and the Company dated ____
2005, as amended pursuant to that certain Amendment to Tour Agreement of even
date herewith but effective as of June 16, 2010, as the same may be further
amended from time to time.

 

CH\1167130

--------------------------------------------------------------------------------



Schedule 6.9(D)(3)

109 Acres Expenses

Bluegreen Expenses

BCLLC Expenses

$0

$0

 

 

 

 

 

 

 

 

 

 

CH\1167130

--------------------------------------------------------------------------------



Schedule 6.9(E)(3)

Paradise Point Expenses

Bluegreen Expenses

BCLLC Expenses

$0

Item: Legal Fees to Latham & Watkins LLP

 

Dates: Nov. 1, 2009 to Sept. 30, 2010

 

Amount: $100,000

 



CH\1167130

--------------------------------------------------------------------------------



EXHIBIT A

MEMBERS

 

Member Name and
Address

December 31, 2010 Capital Account

Member Loans

Percentage Interest

Bluegreen Vacations Unlimited, Inc.

4960 Conference Way North

Suite 100

Boca Raton, Florida 33431

 

$38,345,077.00 (Book)

 

$[____________]1 (Tax)

$0

51%

Big Cedar, L.L.C.

2500 East Kearney Street

Springfield, MO 65898

$36,968,007.00 (Book)

 

$[___________]2 (Tax)

$0

49%

 

_________________________

1  To be completed once information becomes available based upon tax returns.

2  To be completed once information becomes available based upon tax returns.

 

CH\1167130

--------------------------------------------------------------------------------



EXHIBIT H

109 ACRES PROPERTY

 

CH\1167130

--------------------------------------------------------------------------------



EXHIBIT I-1

PARADISE POINT PROPERTY

 

CH\1167130

--------------------------------------------------------------------------------



EXHIBIT I-2

BUILDING 8 OF PARADISE POINT PROPERTY

 

 

CH\1167130

--------------------------------------------------------------------------------